Citation Nr: 0210577	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-14 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 1, 
1998, for the payment of additional compensation for a 
dependent spouse.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Esquire


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to 
February 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which added the veteran's spouse as a 
dependent effective November 1, 1999.  The veteran requested 
and was scheduled to appear at a hearing at the RO in October 
2000.  The veteran canceled this hearing and requested that 
his case be sent to the Board.  See 38 C.F.R. § 20.704(d) 
(2001).  

In a January 2001 decision, a decision review officer (DRO) 
determined that the effective date for payment of 
compensation of a dependent spouse should be November 1, 
1998.   

In a May 2001decision, the Board affirmed the January 2001 
DRO decision.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2002, the Court issued an Order, granting 
the parties' Joint Motion for Remand and for a Stay of 
Proceedings (Joint Motion) and vacating the Board's May 2001 
decision.  The Court remanded the case to the Board for 
further development, if necessary, and readjudication with a 
discussion of whether documents contained in the file prior 
to November 1998 could constitute an informal claim for 
dependency allowance under 38 C.F.R. § 3.155 (2001), to 
include consideration of Standard Forms 1199A dated in 
December 1978 and March 1985 and a VA outpatient treatment 
record dated in August 1996.


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since May 1968. 

2.  A copy of the veteran's marriage certificate showing that 
the veteran had married on July 20, 1968 was received on 
August 6, 1968.
3.  Effective October 1, 1978, Public Law 95-479 amended 38 
U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 1115) to provide 
additional compensation for dependents for any veteran with 
service-connected disabilities rated not less than 30 
percent.

4.  On September 30, 1999, the RO received from the veteran a 
VA Form 21-4138, Statement in Support of Claim, dated 
September 21, 1999, asking for an increased rating for his 
service-connected left leg disability and indicating that he 
depended on his wife for help.

5.  The veteran's completed VA Form 21-686C, Declaration of 
Status of Dependents, dated October 15, 1999, was received on 
October 21, 1999.  A photocopy of the veteran's marriage 
certificate was also received.


CONCLUSION OF LAW

The criteria for an effective date of October 1, 1998, and no 
earlier, for payment of additional compensation benefits for 
a dependent spouse, have been met.  
38 U.S.C.A. §§ 1155, 5110, 5111 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.31, 3.114, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Following his discharge from service, the veteran applied for 
and was granted service connection in May 1968 for residuals 
of fracture of left tibia and fibula and for thrombophlebitis 
of the left leg and assigned 20 percent and 10 percent 
disability ratings, respectively.  The veteran's combined 
evaluation was 30 percent.

In August 1968, the veteran submitted a certified copy of his 
marriage certificate, showing that he was married to "[redacted] 
[redacted]" on July 20, 1968.
A November 1973 rating decision increased the evaluation of 
the veteran's residuals of fracture of left tibia and fibula 
to 40 percent and reduced his 10 percent evaluation for 
thrombophlebitis of the left leg to noncompensable (0 
percent).  This resulted in a combined disability evaluation 
of 40 percent effective from May 1973.  Entitlement to 
special monthly compensation for loss of use of one foot was 
also granted at that time.

Effective October 1, 1978, the Veterans Disability 
Compensation and Survivors' Benefits Act of 1978, Pub. L. No. 
95-479, § 102(b), 92 Stat. 1560, 1562 (1978) (Pub. L. 95-
479), amended 38 U.S.C.A. § 315 (now numbered 38 U.S.C.A. § 
1115) to provide additional compensation for dependents for 
any veteran with service-connected disabilities rated not 
less than 30 percent.  Prior to the enactment of this 
legislation, a combined disability rating of not less than 50 
percent was required for entitlement to additional 
compensation for dependents.  See 38 U.S.C.A. § 315 (1976).

In December 1978, a completed Standard Form 1199A, 
Authorization for Deposit of Federal Recurring Payments, 
authorizing direct deposit of the veteran's VA compensation 
check, was received in the Finance Division of the Detroit, 
Michigan, Regional Office.  The block on the form entitled 
"Depositor Account Title" completed by the financial 
organization reflected "[redacted] or [redacted]."  A 
duplicate copy of that form was received by the Finance 
Division of the Detroit Regional Office in February 1982.  

Similarly, in June 1984 the St. Petersburg RO received a 
completed Standard Form 1199A authorizing direct deposit of 
the veteran's VA compensation check.  The "Depositor Account 
Title" block on the form completed by the financial 
organization reflected "[redacted]."  In a VA Form 21-
4138 dated August 10, 1984, the veteran authorized the 
transfer of his entire medical records to the St. Petersburg 
RO, due to the fact that "we have permanently moved to 
Florida."  In March 1985 a completed Standard Form 1199A 
authorizing direct deposit of the veteran's VA compensation 
check, was received by the RO.  The "Depositor Account Title" 
block on the form completed by the financial organization 
reflected "[redacted] or [redacted]."  In a January 1986 
letter signed by the veteran, he gave his address and stated 
"[w]e are presently having my VA monthly check deposited in 
the . . . Barnett Bank . . . I would like to have that check 
. . . sent directly to our home."

On September 30, 1999, the RO received a VA Form 21-4138, 
dated September 21, 1999, from the veteran asking for an 
increased rating for his service-connected left leg 
disability and indicating that he depended on his wife for 
help.

On October 21, 1999, the RO received another VA Form 21-4138 
from the veteran indicating that he had "learned today that 
the VA was paying me as a single veteran" and requesting that 
"VA add my wife to my award effective July 20, 1968."  
Enclosed were VA outpatient treatment records dated from 
December 1984 to July 1999 and a VA Form 21-686C, Declaration 
of Status of Dependents, signed by the veteran and dated 
October 15, 1999.  It reflects that he continued to be 
married to his wife (whom he married in July 1968).  Also 
attached was a duplicate copy of the photocopied marriage 
certificate submitted in August 1968.  

In January 2000, the RO notified the veteran that it had 
amended his compensation award to include additional benefits 
for his spouse, effective from November 1, 1999.  

In a June 2000 rating decision, the RO assigned a 10 percent 
rating for varicose veins of the left leg, post phlebitic 
syndrome, continued the 40 percent rating for residuals of a 
fracture of the left tibia and fibula, and granted service 
connection for degenerative changes to L5-S1 and L4-L5, 
assigning a 40 percent rating.  These awards resulted in a 
combined rating of 70 percent and were effective September 
30, 1999, the date of claim.

In his June 2000 substantive appeal, the veteran continued to 
assert that he was entitled to an earlier effective date, 
prior to November 1999, for additional compensation for a 
dependent spouse, contending an effective date of October 1, 
1978 is the only correct application of the law in view of 
VA's failure to notify him of the October 1978 change in the 
law making him eligible for additional compensation for 
dependents.  He added that VA had had a record of his spouse 
as he had submitted his marriage certificate in August 1968 
and that, when the law changed, it was VA's responsibility to 
add his spouse to his award at that time.

In January 2001, after review by a DRO, the RO notified the 
veteran that it had amended his compensation award to include 
additional benefits for his spouse, effective from November 
1, 1998. 

II.  Pertinent Criteria

Prior to October 1, 1978, the governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  38 
U.S.C. § 315 (1976).  Effective October 1, 1978, Pub. L. 95-
479 provided that additional compensation would be payable to 
veterans with a combined disability evaluation of 30 percent 
or more for their dependents.  38 U.S.C.A. § 1115 (West 1991 
& Supp. 2001).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) 
(2001).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA. 
38 C.F.R. § 3.1(r) (2001).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2001).

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2001).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b) (2001).  Similarly, the date of receipt of 
evidence from a private physician or layman will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
Moreover, when authenticated evidence from state and other 
institutions is submitted by or on behalf of the veteran and 
entitlement is shown, date of receipt by the VA of 
examination reports, clinical records, and transcripts of 
records will be accepted as the date of receipt of a claim if 
received from State, county, municipal, recognized private 
institutions, or other Government hospitals.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 
38 C.F.R. § 3.157 will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  Such evidence 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.  Acceptance of a report of 
examination or treatment as a claim for increase or to reopen 
is subject to the requirements of 
38 C.F.R. § 3.114 with respect to action on VA initiative or 
at the request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of one 
year prior to the date of receipt of the report.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2001).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action.  
38 U.S.C.A. § 5110(f) (West 1991).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n) (West 1991).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates: (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b) 
(2001).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. § 
3.401(b)(1).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (2001).

The statute provides an exception to § 5110(n) & (f) in cases 
where compensation is awarded or increased pursuant to a 
liberalizing law.  38 U.S.C.A. § 5110(g) (West 1991).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the statute or VA administrative issue.  Where 
pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  38 C.F.R. § 3.114(a) (2001).

The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Where disability compensation was 
awarded pursuant to any liberalizing law or VA issue, the 
effective date of such award is to be established in 
accordance with the facts found, but cannot to be earlier 
than the effective date of the liberalizing law or VA issue.  
In no event was such an award or increase to be retroactive 
for more than one year from the date of application or from 
the date of administrative determination of entitlement, 
whichever was earlier.  38 U.S.C.A. § 5110(g) (West 1991); 38 
C.F.R. § 3.114(a).

The implementing regulation provides, however, that:

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.

(3) If a claim is reviewed at the request 
of the claimant more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.

38 C.F.R. § 3.114(a).

Under this provision, increased compensation because of an 
added dependent is considered an increased award.  38 C.F.R. 
§ 3.31 (2001).  Pursuant to provisions of law governing the 
initiation of payments of benefit awards, the payment of 
increased compensation due to an added dependent shall 
commence on the first day of the calendar month immediately 
succeeding the month in which the award became effective.  38 
U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31.

III.  Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective dates 
involving an increased rating when an effective date of one 
year prior to the date of receipt of the claim has been 
assigned.  38 C.F.R. § 3.114.  It is legally impossible to 
get an effective date any earlier than one year prior to the 
date the claim for an increased rating was ultimately 
received.  38 C.F.R. § 3.400. 

Although the RO did not readjudicate the veteran's claim 
following the enactment of VCAA, the dispositive factual 
matters pertain to documents that have been on file for many 
years.  There is no indication in the record that there is 
any additional relevant evidence that has not been associated 
with the claims file.  

The Board finds that the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing effective 
dates.  He has, by information letters, a June 2000 statement 
of the case, a January 2001 supplemental statement of the 
case, a May 2001 Board decision, and court pleadings, been 
advised of the evidence considered in connection with his 
appeal, and the evidence potentially probative of the claim 
throughout the procedural course of the appeal process.  See 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)(1), (e)).  Moreover, the 
veteran and his representative have provided arguments in 
support of his appeal.  Thus, the Board finds the veteran is 
not prejudiced by appellate review at this time without 
initial RO adjudication after enactment of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

After a careful review of the evidence of record, it is found 
that an earlier effective date of October 1, 1998, for the 
payment of additional compensation benefits for a dependent 
spouse, is warranted. 

The veteran contends that that he should receive additional 
compensation benefits for his spouse retroactive to October 
1, 1978, the date the law changed, as the VA had evidence of 
the marriage at that time and did not inform him of the 
change in the law.  The veteran maintains that the record 
contains references to his continued marital status.  The 
record confirms that the veteran's marriage certificate was 
of record and had been received in August 1968 and the 
veteran was receiving VA disability compensation benefits at 
40 percent effective from May 1973.  This evaluation was not 
a qualifying disability rating for which dependents could be 
added to the veteran's award at that time.

The Board notes that the issue of whether the veteran is 
entitled to an earlier effective date for the award of a 
dependency allowance involves his eligibility as controlled 
by a liberalizing law.  As noted above, Pub. L. 95-479 was 
enacted by Congress on October 1, 1978.  This statute amended 
entitlement under the law to provide for payment of 
additional compensation for dependents of veterans whose 
service-connected disabilities were evaluated at least 30 
percent disabling rather than at least 50 percent disabling 
as provided under prior law.

In Gold v. Brown, 7 Vet. App. 315 (1995) the Court determined 
that 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a) govern factual circumstances 
such as in this case.  In Gold, as here, the issue was 
entitlement to an earlier effective date for a spousal 
dependency allowance.  While not citing or addressing 38 
U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b), the Court, in 
Gold, observed that, subject to the provisions of 38 U.S.C.A. 
§ 5101, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act.  The Court went on to hold that the veteran was 
only entitled to a retroactive dependency allowance for no 
more than one year preceding the filing of his application as 
provided for in 38 U.S.C.A. § 5110.  Gold, 7 Vet. App. at 
320.  While entitlement begins from that date, payment of 
said benefits begins on the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The Court also held, in Gold, that there was no duty created 
by either Pub. L. 95-479 or 38 U.S.C.A. § 1115 to notify 
potential beneficiaries of the 1978 change in the law, which 
permits the payment of additional compensation benefits for 
dependents where a veteran's combined service-connected 
disability rating is at least 30 percent.  Gold, 7 Vet. App. 
at 318.  The Court upheld this decision in McCay v. Brown, 9 
Vet. App. 183, 188 (1996), stating that a veteran who did not 
file dependency allowance application until 12 years after he 
first met the criteria pursuant to a new law could only 
obtain allowance no earlier than one year prior to date of 
application.

Communications from the veteran between October 1, 1978 and 
September 30, 1999, do not contain any reference to a spouse 
and/or convey any intent on the part of the veteran to file a 
claim for additional benefits for his dependent spouse.

The veteran's representative argues that several documents in 
the claims file should be construed as informal claims for 
spousal dependency compensation.  First, she asserts that, 
because the "Depositor Account Title" block on completed 
Standard Forms 1199A authorizing direct deposit of the 
veteran's VA compensation check dated in December 1978 and 
March 1985 reflected the depositors names as "[redacted] or 
[redacted]" or "[redacted] or [redacted]," these 
forms should be construed as informal claims.  The veteran's 
representative also argues that an August 1996 VA social 
worker note, in which the veteran asked for information on a 
living will and reported that he was married and had low 
blood pressure but otherwise felt relatively healthy, be 
construed as an informal claim.  Similarly, it appears that 
the veteran's representative might argue that an August VA 
Form 21-4138, authorizing the transfer of the veteran's 
entire medical records to the St. Petersburg RO, or a January 
1986 letter, asking that the veteran's VA benefits check be 
sent directly to his house, be construed as informal claims 
for dependency compensation for the veteran's spouse because 
they contain words such as "we" and "our home." 

In Miguel v. Principi, 15 Fed. Appx. 857 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) reiterated its holding in Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999), that an informal claim 
must be in writing and must identify the benefits sought.  
Miguel v. Principi, 15 Fed. Appx. at 859 (quoting Rodriguez, 
189 F.3d at 1354).  As discussed in Rodriguez, because of the 
large number of claims filed with VA and the fact that many 
different employees may work on a single case, it is 
imperative that a file contain written evidence of the date a 
claim was filed and the benefits being sought.  Miguel, 15 
Fed. Appx. at 860.  

Here, the benefits sought in the referenced Standard Forms 
1199A are the direct deposit of the veteran's VA compensation 
check into his bank account and as such are not informal 
claims for dependency compensation for his spouse.  This is 
particularly so, in light of the facts, that a Standard Form 
1199A dated in June 1984 only contains "[redacted]" in 
the "Depositor Account Title" block and that his wife's first 
name is spelled "[redacted]" not "[redacted]" on both the October 
1999 VA Form 21-686c and the 1968 certificate of marriage.  
The logical extension of the veteran's representative 
argument would be that VA must assume that the "[redacted]" 
[redacted] on the Standard Forms 1199a is "[redacted]" [redacted], his 
wife, when it could just as easily be another female 
relative.  Conversely, would the representative also ask VA 
to presume that the veteran no longer wanted to be paid 
spousal dependency compensation because only his name was 
listed in the "Depositor Account Title" block on the June 
1984 Standard Form 1199a?  Similarly, the August 1984 VA Form 
21-4138 is a request that the veteran's medical records be 
transferred down the Florida and the January 1986 letter is a 
request that his VA check no longer be directly deposited 
into his bank account but be sent to his house.  As such, 
neither of these writings are an informal claim for spousal 
dependency compensation for his spouse.  Finally, although VA 
treatment records can be considered informal claims, the 
August 1996 social worker note is a request for information 
on a living will and does not mention any of the veteran's 
service-connected disabilities.  Thus, it too is not an 
informal claim for dependency compensation for the veteran's 
spouse.  Rodriguez, 189 F.3d at 1354

Since the claim has been reviewed at the request of the 
claimant more than one year after the effective date of the 
law and benefits may be authorized for only a period of one 
year prior to the date of receipt of such request and the 
record indicates the veteran has been married to his current 
spouse since 1967, the Board concludes that payment of 
additional disability compensation benefits on account of a 
dependent spouse earlier than October 1, 1998, is not 
warranted.
The veteran's first claim for additional benefits for his 
spouse under the 1978 law dates from September 30, 1999.  
Accordingly, under the holding in Gold, the effective date 
cannot be earlier than September 30, 1998, one year prior to 
the date of receipt of VA Form 21-4138 in September 1999, for 
an increased rating for his service-connected left leg 
disability, in which the veteran indicated that he depended 
on his wife for help.  Less than a month later, the veteran 
filed a completed VA Form 21-686C and indicated that he 
wanted spousal dependency compensation.  Base on the 
foregoing, the earliest effective date that could be awarded 
for payment of additional compensation for the veteran's 
dependent spouse would be October 1, 1998, as this is the 
first day of the month following the month which precedes the 
filing of the veteran's application by one year.  

The Board notes that the Court also asked the Board to 
address the question of whether VA had a duty to notify the 
veteran of the changes in the law (contained in Pub. L. 95-
479) under 38 U.S.C. § 7722 (West 1991 & Supp. 2001) and DVB 
Circular 21-78-10. 

Section 7722 imposes a duty upon the VA to distribute full 
information to eligible veterans and eligible dependents 
regarding VA benefits and services to which they may be 
entitled. These provisions require VA to inform individuals 
of their potential entitlement to VA benefits when (1) such 
individuals meet the statutory definition of "eligible 
veteran" or "eligible dependent," and (2) VA is aware or 
reasonably should be aware that such individuals are 
potentially entitled to VA benefits.  VA's duty to provide 
information and assistance to such individuals requires only 
such actions as are reasonable under the circumstances.  See 
VAOPGCPREC 17-95.

In the case now on appeal, there is no evidence of record 
showing that a notice was sent to the veteran pursuant to 38 
U.S.C.A. § 7722.

Regardless, VA Office of General Counsel has determined that 
VA does not have any authority, apart from the Secretary's 
section 503(a) (West 1991) equitable authority, to permit a 
retroactive award on the basis of VA's failure to provide 
notice under 38 U.S.C.A. § 7722.  VAOGCPREC 17-95.  Thus, the 
Board would have no legal authority to remedy any breach of 
the duty to notify under 
38 U.S.C.A. § 7722, even if such a breach were established.  
This precedent opinion of the VA General Counsel is binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 
14.507 (2001).

With respect to entitlement based on equitable relief under 
38 U.S.C.A. § 503(a), the Board notes that it is without 
jurisdiction to review the Secretary's exercise of discretion 
under this section.  Section 503(a) is a permissive statute 
which gives the Secretary the authority to provide equitable 
relief when he determines that benefits administered by VA 
were not provided because of an administrative error.  The 
Court has held that authority to award equitable relief under 
section 38 U.S.C.A. 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board and the Court are without jurisdiction to 
review the Secretary's exercise of that discretion.  McCay v. 
Brown, 9 Vet. App. 183, 189 (1996).

Furthermore, the Federal Circuit subsequently held (without 
deciding on the issue of the Court's jurisdiction to review a 
claim for equitable relief) that this type of relief is not 
available to award a money payment where Congress has 
expressly foreclosed such payments by stating that "[i]n no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative entitlement, whichever is earlier."  
McCay v. Brown, 106 F.3d 1577, 1581-1582 (Fed. Cir. 1997).

DVB Circular 21-78-10, which provides guidance for the 
implementation of Pub. L. 95-479, provided that a preprinted 
computer letter would be sent as soon as possible (probably 
in mid-November 1978) to all veterans in receipt of 
compensation from 30 percent to 49 percent.  That letter 
advised the veteran that the new law provided compensation on 
account of a spouse, child or dependent for veterans having 
service-connected disability of 30 percent or more, and that 
if the claim for those benefits and necessary supporting 
evidence were received before October 1, 1979, the increased 
compensation for dependents would be effective from October 
1, 1978.  Otherwise, the increased compensation would be 
available from the date of receipt of the evidence.  The 
reverse of the letter contained a preprinted form, which 
could be completed and returned to the RO.

As stated above, the veteran has contended that he was never 
notified of the change in law.  There is no copy on file of 
the letter, which was to be issued pursuant to DVB Circular 
21-78-10.

The Court has held that the "presumption of regularity" that 
attends the official actions of governmental officials 
imposes a presumption that VA properly discharged its 
official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 Vet. 
App. 307, 308- 309 (1992)).

The Board is of the opinion that the veteran's mere 
allegation of nonreceipt of notice, coupled with the fact 
that of a copy of such notice is missing from the file, does 
not constitute clear evidence to rebut the presumption of 
regularity.

In the case at hand, the notice was in the form of a 
preprinted computer letter, and the Court has held that a 
computer-generated letter was presumed to have been issued in 
the normal course by VA, even though the veteran argued that 
he had not received it, and even though it was missing from 
the claims file.  See Warfield v. Gober, 10 Vet. App. 483, 
486 (1997).

Furthermore, there is no evidence that such a notice was sent 
to the veteran's latest address of record and returned as 
undeliverable or that the veteran had notified VA of a change 
in address and that VA sent the notice, but to the wrong 
address.

Therefore, clear evidence has not been presented to rebut the 
presumption of regularity in this case.  See Woods v. Gober, 
14 Vet. App. 214 (2000).

While the veteran has argued that VA failed to notify him of 
Pub. L. 95-479, the relevant statutory and regulatory 
criteria do not provide for an earlier effective date in 
those situations where there is no awareness of the 
legislative change.  While it is unfortunate that the veteran 
did not learn of the changes brought about by Pub. L. 95-479 
until many years after its enactment, the Court, citing to an 
opinion from the Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 
Vet. App. 451 (1991). 

In order for the veteran to receive a benefit paid or 
furnished under the laws administered by the Secretary, he 
must file a claim in the form prescribed by the Secretary.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Hence, while 
the veteran became entitled to additional disability 
compensation for a spouse in October 1978, upon enactment of 
the liberalizing law, he did not submit a claim for such 
additional disability compensation until September 30, 1999.  
As noted previously, in order for any VA benefits to be paid 
to any individual, a specific claim must be filed for such a 
benefit.

Here, the effective date has been established for payment of 
a spousal dependency allowance as October 1, 1998, because 
the veteran's claim for an increased rating was received on 
September 30, 1999.



ORDER

Entitlement to an effective date of October 1, 1998, and no 
earlier, for the payment of additional compensation benefits 
for a dependent spouse, is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

